DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (FIGS. 5-7B) in the reply filed on 28 April 2022 is acknowledged.
Claims 3, 6, 14 & 16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “one or more radially inwardly-extending projections” included with the coupling feature 90 as described in the specification (para. 40). The specification appears to suggest that such a feature is shown in figure 7A, but does not actually appear in the figure. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-13, 15 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appelgren (US 5,447,214).
Examination Note: claims 2, 5, 7, 8, 10 & 11 substantially correspond to claims 13, 15 & 17-20, respectively, and have been grouped together below for brevity. 
Regarding claim 1, Appelgren discloses (figs. 2-4; esp. fig. 4) an apparatus (40) for use with a venting system for a vehicle component (e.g., a venting system for venting/bleeding air from a hydraulic vehicle component), comprising a body (incl. 42 & 44) having: 
an inlet (left end of 42; at 50; “Inlet” in annotated fig. 4, below), an outlet (right end of 44; near 80; “Outlet” in annotated fig. 4, below), and a longitudinal axis (90) extending therebetween; 
one or more fluid pathways extending between the inlet and the outlet through which air is permitted to pass (see fig. 4; col. 5, lines 48-55), and 
a shield (72; i.e. conical surface / structure disposed opposite frusto-conical recess of seat 74, though Appelgren suggests this geometry may be reversed: col. 6, lines 3-9) disposed between and spaced apart from both the inlet and the outlet (as shown) and configured to block liquid from passing from the inlet to the outlet (see below), wherein: 
the inlet includes a first set of one or more fluid ports (i.e. fluid port 48) extending axially from an interior surface of the body (at 74) through an exterior surface of the body (at 50/54), 
a surface of the shield and the interior surface of the body define a void (88) between the shield and the first set of one or more fluid ports (as shown in fig. 4), and 

    PNG
    media_image1.png
    380
    837
    media_image1.png
    Greyscale
the body includes a second set of one or more fluid ports (i.e. fluid port 78) extending through the shield and in fluid communication with both the void (88) in the body and a fluid passageway (80) extending between the shield and the outlet of the body, wherein the first set of one or more ports, the void, the second set of one or more ports, and the fluid passageway combine to form the one or more fluid pathways of the body extending between the inlet and outlet (as shown in fig. 4), and further wherein the ports of the second set of one or more fluid ports (i.e. fluid port 78) are offset from and linearly misaligned with the ports of the first set of one or more ports (i.e. fluid port 48; as shown).
Regarding the limitation wherein the shield is “configured to block liquid from passing from the inlet to the outlet”, it is noted that this appears to be a functional limitation related to the manner of operating the claimed device or otherwise merely describes a geometry of the device. 
By way of example, in the applicant’s disclosed embodiments, there is no actual valve mechanism or other positive means for “blocking” liquid from passing. Rather, the configuration of the shield blocks a direct, linear path through the apparatus between the inlet and the outlet such that, e.g., droplets of liquid would be blocked from passing therethrough. However, as there is no valve or other positive blocking means, liquid could still potentially pass through the shield if a level of liquid rises above the shield (e.g., if the apparatus is flooded or submerged), or given a sufficient fluid stream at the inlet, etc. 
As set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, the apparatus disclosed by Appelgren reads on all of the structural limitations of the claim and the shield of the apparatus, being configured to block a direct, linear path between the inlet and outlet as shown, is seen as reading on “configured to block liquid from passing from the inlet to the outlet” as such an arrangement would block, for example, liquid droplets from passing from the inlet to the outlet. 
While Appelgren suggest that, in some situations, liquid and air both may need to be vented through the device, Appelgren clarifies that air is usually the fluid being vented (col. 6, lines 37-43) and, furthermore, this is understood to be merely a difference in the manner of operating the device rather than a particular structural difference since, as mentioned above, the device disclosed by the applicant also does not positively block liquid passage in all situations (e.g., via a valve device or other seal).  

Regarding claim 12, Appelgren discloses (figs. 2-4; esp. fig. 4) an apparatus (40) for use with a venting system for a vehicle component (e.g., a venting system for venting/bleeding air from a hydraulic vehicle component), comprising a body (incl. 42 & 44) having: 
an inlet (left end of 42; at 50; “Inlet” in annotated fig. 4, above), an outlet (right end of 44; near 80; “Outlet” in annotated fig. 4, above), and a longitudinal axis (90) extending therebetween;
one or more fluid pathways extending between the inlet and the outlet through which air is permitted to pass (see fig. 4; col. 5, lines 48-55), and 
an internal shield (72; i.e. conical surface / structure disposed opposite frusto-conical recess of seat 74, though Appelgren suggests this geometry may be reversed: col. 6, lines 3-9) disposed between and spaced apart from both the inlet and the outlet (as shown) and configured to block liquid from passing from the inlet to the outlet (see discussion in grounds of rejection for claim 1, above), wherein: 
the body comprises a frustoconical portion (i.e. 42, or a portion of 42 including at least a first frustoconical surface 54) and the inlet includes a first set of one or more fluid ports (i.e. fluid port 48) disposed in the frustoconical portion and extending axially from an interior surface of the frustoconical portion (at 74) through an exterior surface of the frustoconical portion (at 50/54), 
a surface of the shield and the interior surface of the body define a void (88) between the shield and the first set of one or more fluid ports (as shown in fig. 4), and 
the body includes a second set of one or more fluid ports (I.e. fluid port 78) extending through the internal shield and in fluid communication with both the void (88) in the body and a fluid passageway (80) extending between the internal shield and the outlet of the body, wherein the ports of the first set of one or more ports, the void, the ports of the second set of one or more ports, and the fluid passageway combine to form the one or more fluid pathways of the body extending between the inlet and outlet (as shown in fig. 4), and further wherein the ports of the second set of one or more fluid ports (i.e. fluid port 78) are offset from the ports of the first set of one or more ports (i.e. fluid port 48) and oriented at non-zero angles relative to the longitudinal axis of the body (as shown).
Regarding claims 2 & 13, the apparatus of Appelgren reads on the additional limitation wherein the ports of the first set of ports (i.e. fluid port 48) extend along respective axes (i.e. longitudinal axis 90) that intersect the [internal] shield (as shown).

Regarding claim 4, the apparatus of Appelgren reads on the additional limitation wherein the body comprises a frustoconical portion (i.e. 42, or a portion of 42 including at least a first frustoconical surface 54), and the ports of the first set of one or more ports (i.e. fluid port 48) are disposed in the frustoconical portion (as shown).

Regarding claims 5 & 15, while surface 74 is shown as a frusto-conical recess and shield surface 72 is shown as a truncated conical projection, Appelgren discloses that this geometry can be reversed such that the shield surface 72 comprises the frustoconical recess and the surface 74 could be a conical projection (col. 6, lines 7-9). 
In the configuration described, the apparatus of Appelgren reads on the additional limitation wherein the [internal] shield comprises a recess (i.e. a frusto-conical recess) therein, and further wherein the ports of the first set of one or more ports (i.e. fluid port 48) extend along respective axes (i.e. longitudinal axis 90) that intersect the [internal] recess in the shield.

Alternatively, the examiner notes that the claims as currently presented do not necessarily require that the shield recess faces toward the inlet. As such, the apparatus of Appelgren in fig. 4 may also be seen as reading on the additional limitation wherein the [internal] shield comprises a recess (“Recess”, in annotated partial fig. 4, below) therein, and further wherein the ports of the first set of one or more ports (i.e. fluid port 48) extend along respective axes (i.e. longitudinal axis 90) that intersect the [internal] recess in the shield.

    PNG
    media_image2.png
    264
    519
    media_image2.png
    Greyscale

Regarding claims 7 & 17, the apparatus of Appelgren reads on the additional limitation wherein the body is comprised of a first member (44) and a second member (42) configured to be coupled together (via threads 64/68).

Regarding claims 8 & 18, the apparatus of Appelgren reads on the additional limitation wherein the first member (44) includes the outlet (right end of 44; near 80) and the [internal] shield (at 72) of the body, and the second member (42) includes the inlet (left end of 42; at 50) of the body.

Regarding claim 9, the apparatus of Appelgren reads on the additional limitation wherein the second member (42) includes a frustoconical portion (i.e. a portion including at least a first frustoconical surface 54 at the left end thereof) in which the ports of the first set of one or more ports (i.e. fluid port 48) are disposed.

Regarding claims 10 & 19, while surface 74 is shown as a frusto-conical recess and shield surface 72 is shown as a truncated conical projection, Appelgren discloses that this geometry can be reversed such that the shield surface 72 comprises the frustoconical recess and the surface 74 could be a conical projection (col. 6, lines 7-9). 
In the configuration described, the apparatus of Appelgren reads on the additional limitation wherein the [internal] shield of the first member (44) comprises a recess (i.e. a frusto-conical recess) therein, and further wherein the ports of the first set of one or more ports (i.e. fluid port 48) extend along respective axes (i.e. longitudinal axis 90) that intersect the [internal] recess in the shield when the first and second members are coupled together.

Alternatively, the examiner notes that the claims as currently presented do not necessarily require that the shield recess faces toward the inlet. As such, the apparatus of Appelgren in fig. 4 may also be seen as reading on the additional limitation wherein the [internal] shield of the first member comprises a recess (see “Recess”, in annotated partial fig. 4 in the grounds of rejection for claims 5 & 15, above) therein, and further wherein the ports of the first set of one or more ports (i.e. fluid port 48) extend along respective axes (i.e. longitudinal axis 90) that intersect the [internal] recess in the shield when the first and second members are coupled together.

Regarding claims 11 & 20, the apparatus of Appelgren reads on the additional limitation wherein the first member (44) includes a first coupling feature (threaded section 68) and the second member (42) includes a second coupling feature (threaded section 64) that is complementary with the first coupling feature, and further wherein the mating of the first and second coupling features couples the first and second members together (as shown).

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
To promote compact prosecution, the following references are noted as being particularly relevant:

    PNG
    media_image3.png
    190
    444
    media_image3.png
    Greyscale
US 3,072,284 to Luhman, Jr. discloses an apparatus comprising a first port at a frustoconical inlet, and a shield having a second set of ports therethrough, offset and unaligned with the first port. 


    PNG
    media_image4.png
    445
    594
    media_image4.png
    Greyscale
DE 10 2019 203 717 A1 discloses a venting apparatus comprising a shield having a recess facing toward an inlet, with a plurality of ports passing through the shield, offset from the inlet, to block liquid from passing through.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753